Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments to claim 1. The previous 102 rejections are withdrawn. New rejections are made herein and made final.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  Claim 1 should read “a sponge defined by a first surface, a second surface opposite the first surface, and side walls extending from the first surface to the second surface”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeanty (US 2017/0215577).
Regarding claim 1 (Currently Amended) Jeanty discloses an apparatus comprising: 
a handle (Item 3); and 
a sponge (Items 1 and 2) defined by a first surface, a second surface opposite the first surface, and side walls extending from the first surface to the second surface;
 wherein the handle is elongated, extending in a first direction and having a first side and a second side (Annotated Figure 2), wherein the first side of the handle is configured for holding 
wherein the sponge comprises a channel (Annotated Figure 2) extending in a second direction across the second surface of the sponge so that a rim of a stemware fits in the channel such that the sponge is positioned on the inside and outside of the stemware adjacent the rim so that the rim area of the stemware may be cleaned wherein the second direction is perpendicular to the first direction (the sponge is flower shaped with several pedal forming a through channel extending across the bottom).

    PNG
    media_image1.png
    870
    465
    media_image1.png
    Greyscale

Annotated Figure 2
Regarding claim 2 (Original) Jeanty discloses the apparatus of claim 1 wherein the sponge is removably attached to the handle (Item 1 is removable to Item 3 at the end of Item 5).  
Regarding claim 3 (Currently Amended) Jeanty discloses the apparatus of claim 2 wherein the sponge includes a cylindrical opening (Figure 6 for item 7) on an opposite side of the sponge from the channel; wherein the cylindrical opening extends into the sponge; wherein the cylindrical opening comprises a first part of a connector (Item 7) fixedly attached to the sponge inside the cylindrical opening and wherein the distal end of the handle comprises a second part (Figure 4 slip fit between Item 4 and 3) of the connector wherein -2-the first part of the connector is configured to removably attached to the second part of the connector (Paragraph [0023]).  
Regarding claim 4 (Original) Jeanty discloses the apparatus of claim 1 wherein the handle is configured to holding a cleaning solution (Item 11) and the apparatus is configured to dispense the solution from the handle to the sponge (Paragraph [0019]).  
Regarding claim 5 (Original) Jeanty discloses a method of using the apparatus of claim 4, the method comprising: 
positioning a rim of a stemware the channel of the sponge; and 
cleaning the rim and the stemware adjacent to the rim including the inside and the outside of the stemware adjacent to the rim of the stemware by moving the channel of the sponge along the rim of the stemware such that the sponge is positioned on the inside and outside of the stemware adjacent to the rim (Paragraph [0020]).
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.0  
Regarding claim 6 (New) Jeanty discloses an apparatus comprising: 
a handle (Item 3); and 
a sponge (Items 1 and 2) defined by a first surface, a second surface opposite the first surface, and side walls extending from the first surface to the second surface;
wherein the handle is elongated having a first side and a second side (annotated Figure 2), wherein the first side of the handle is configured for holding and the sponge is attached to the distal end of the second side of the handle; and 
wherein the sponge comprises a channel (Annotated Figure 2) extending in a second direction across the entire diameter of the second surface of the sponge so that a rim of a stemware fits in the channel such that the sponge is positioned on the inside and outside of the stemware adjacent the rim so that the rim area of the stemware may be cleaned (the sponge is flower shaped with several pedal forming a through channel extending across the bottom).
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723